IN THE UNITED STATES DisTRIcTCouRT FILED)
FOR THE DISTRICT OF MONTANA ae
HELENA DIVISION S23 109

Clerk, U S Cistrict Court
District Of Montana

BENNETT K. MACINTYRE, Helena
Plaintiff, No. CV-19-42-H-SEH

v. ORDER

CARROLL COLLEGE,

and DOES A-Z,
Defendants.

 

 

Carroll College moved to stay proceedings in this case for 90 days
commencing on August 23, 2019 to allow Carroll College and Bennett K.

MacIntyre to engage in private mediation (“Motion”).'

ORDERED:
1. The motion is GRANTED.
2. Proceedings are stayed until November 22, 2019, to conduct private

mediation.

DATED this 23 4. of August, 2019.

Koeller

SAM E. HADDON !
United States District Judge

 

"Doc. 7.
